Exhibit 99.1 NEWS RELEASE Contact: Ted Detrick, Investor Relations – (215) 761-1414 Matt Asensio, Media Relations – (860) 226-2599 CIGNA REPORTS STRONG SECOND QUARTER 2014 RESULTS, RAISES OUTLOOK o Consolidated revenues increased 9% to a total of $8.7 billion in the second quarter. o Adjusted income from operations1 was $530 million, or $1.96 per share, which represents per share growth of 10% over second quarter 2013. o Shareholders’ net income was $573 million, or $2.12 per share. o Projected adjusted income from operations1,2 for 2014 is now estimated to be in the range of $1.94 billion to $2.0 billion, or $7.20 to $7.40 per share.3 BLOOMFIELD, CT, July 31, 2014 – Cigna Corporation (NYSE: CI) today reported second quarter 2014 results with each of the Company's business segments posting strong revenue and earnings contributions. Consolidated revenues in the quarter were $8.7 billion, an increase of 9% over second quarter 2013.Revenues reflect growth in premiums and fees of 8% in Global Health Care, 18% in Global Supplemental Benefits and 5% in Group Disability and Life, primarily driven by continued growth in Cigna's targeted customer segments. Cigna's adjusted income from operations1 for the second quarter of 2014 was $530 million, or $1.96 per share, compared to $512 million, or $1.78 per share, for the second quarter of 2013.Results in the second quarter of 2014 reflect solid revenue growth, disciplined expense management and continued effective medical cost management. “Our sustained growth in a dynamic marketplace is driven by our commitment to innovation and our differentiated capabilities for the benefit of our customers and clients around the world,” said David M. Cordani, President and Chief Executive Officer.“This customer focus and our diversified portfolio enable us to deliver attractive growth over the long-term.” Cigna reported shareholders’ net income of $573 million, or $2.12 per share, for the second quarter of 2014, compared to $505 million, or $1.76 per share, for the second quarter of 2013. 2 CONSOLIDATED HIGHLIGHTS The following table includes highlights of results anda reconciliation of adjusted income from operations1 to shareholders’ net income (dollars in millions, except per share amounts; customers in thousands): Six Months Three Months Ended Ended June 30, March 31, June 30, Total Revenues $ Consolidated Earnings Adjusted income from operations1 $ Net realized investment gains, net of taxes 43 17 27 70 Special items, net of taxes4 - ) - - Shareholders' net income $ Adjusted income from operations1, per share $ Shareholders' net income, per share $ As of the Periods Ended June 30, March 31, December 31, Global Medical Customers (ex. Limited Benefits)5 · Cash and short term investments at the parent company were approximately $325 million at June 30, 2014 and approximately $760 million at December 31, 2013. · During the period from May 1, 2014 through July 30, 2014, the Company repurchased approximately 5.5 million shares of stock for approximately $500 million. · Year to date, as of July 30, 2014, the Company repurchased approximately 13.5 million shares of stock for approximately $1.15 billion. 3 HIGHLIGHTS OF SEGMENT RESULTS See Exhibit 2 for a reconciliation of adjusted income (loss) from operations1 to segment earnings (loss). Global Health Care This segment includes Cigna’s Commercial and Government businesses that deliver medical and specialty health care products and services to domestic and multi-national clients and customers on guaranteed cost, retrospectively experience-rated and administrative services only (“ASO”) funding arrangements.Specialty health care includes behavioral, dental, disease and medical management, stop loss, and pharmacy-related products and services. Financial Results (dollars in millions, customers in thousands): Three Months Ended Six Months Ended June 30, March 31, June 30, Premiums and Fees $ Adjusted Income from Operations1 $ Adjusted Margin, After-Tax6 % As of the Periods Ended June 30, March 31, December 31, Customers: Commercial (ex. Limited Benefits)5 Medicare and Medicaid Medical(ex. Limited Benefits)5 Behavioral Care Dental7 Pharmacy Medicare Part D · Global Health Care results reflect continued growth in the Company’s targeted customer segments. · Second quarter premiums and fees increased approximately 8% relative to second quarter 2013, driven by strong fundamentals in our Commercial business and customer growth, partially offset by the exit of the Limited Benefits business due to ACA regulation as well as rate pressure in our Seniors business. · Adjusted income from operations1 and adjusted margin, after-tax6 reflect medical and specialty business growth, effective medical cost management and ACA-related impacts. · Adjusted income from operations1 for second quarter 2014, second quarter 2013, and first quarter 2014 included favorable prior year reserve development on an after-tax basis of approximately $16 million, $20 million, and $30 million, respectively. · Global Health Care net medical claims payable8 was approximately $2.03 billion at June 30, 2014 and $1.86 billion at December 31, 2013. 4 Global Supplemental Benefits This segment includes Cigna’s global individual supplemental health, life, and accident insurance business, primarily in Asia, and Medicare supplement coverage in the United States. Financial Results (dollars in millions, policies in thousands): Three Months Ended June 30, March 31, Six Months Ended June 30, Premiums and Fees9 $ AdjustedIncome from Operations1 $
